Citation Nr: 0831002	
Decision Date: 09/12/08    Archive Date: 09/22/08

DOCKET NO.  06-02 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD) for the period 
prior to May 12, 2005.

2.  Entitlement to a rating in excess of 50 percent for PTSD 
with alcohol abuse for the period beginning May 12, 2005.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1966 to July 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Wilmington, Delaware, which granted service 
connection for PTSD and assigned a 30 percent rating, 
effective January 22, 2002.  The veteran filed a timely 
appeal to that action.  Subsequently, in a rating action 
dated in December 2005, the RO increased the veteran's 
disability rating for PTSD with alcohol abuse from 30 percent 
to 50 percent, effective May 12, 2005.

Because higher ratings are available, and the appellant is 
presumed to be seeking the maximum available benefit, the 
Board has characterized the appeal as encompassing the 
matters set forth on the preceding page.  Fenderson v. West, 
12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35, 38 
(1993).

The Board notes that the veteran, in his January 2006 VA Form 
9, appears to raise a claim of entitlement to a total 
disability rating based on individual unemployability (TDIU).  
This TDIU claim is referred back to the RO for adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant, if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

The VCAA duty to assist requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159. 

A review of the record shows the veteran was notified of the 
VCAA duties to assist and of the information and evidence 
necessary to substantiate his claim for service connection 
for PTSD by correspondence dated in October 2002.  The Board 
finds, however, that as this case must be remanded for 
additional development, and now involves a claim for 
increased compensation, a remedial notice for increased 
rating claims should be provided as a result of the recent 
court decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

A review of the claims file discloses a January 2005 
memorandum from the Wilmington Vet Center.  In this 
memorandum, a readjustment counseling therapist notified the 
RO that the veteran had been a client of the Vet Center since 
January 2002 and that he received mental health treatment for 
PTSD at individual counseling sessions and weekly group 
meetings.  Aside from two reports from a social worker dated 
in August 2002 and March 2003, none of the Vet Center records 
have been associated with the veteran's VA claims file.

The United States Court of Appeals for Veterans Claims (the 
Court) has held that fulfillment of VA's duty to assist 
includes the procurement and consideration of any clinical 
data of which VA has notice even when the appellant does not 
specifically request that such records be procured.  Ivey v. 
Derwinski, 2 Vet. App. 320, 323 (1992).  Hence, on remand the 
AMC/RO should contact the veteran and his representative and 
attempt to secure releases for all recent medical treatment 
records related to the veteran's service-connected PTSD that 
are not already in the claims file, especially any treatment 
records from the Wilmington, Delaware Vet Center from January 
2002 to the present.

The Board observes that the treatment notes of record from a 
VA medical facility appear to have a sizeable gap.  There are 
no VA outpatient records from March 2003 to March 2004 of 
record.  Thus, it appears that the medical records are 
incomplete.  In addition, copies of the veteran's VA 
outpatient medical records in the claims file, from the 
Wilmington VAMC, are dated to August 2006.  Hence, on remand 
the AMC/RO should obtain any additional records from that 
facility that are pertinent.  The Board emphasizes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC/RO 
must obtain all outstanding pertinent medical records from 
all facilities, both VA and private, where the veteran has 
received treatment  for PTSD.

The veteran's last VA examination for rating PTSD was 
conducted in October 2005.  VA has the authority to schedule 
a compensation and pension examination when such is deemed to 
be necessary, and the veteran has an obligation to report for 
that examination.  The Board notes that the VA examiner in 
October 2005 did not have access to the records from the Vet 
Center, and this examination took place three years ago.  
Pursuant to 38 C.F.R. § 3.327(a) (2007), an examination will 
be requested whenever VA determines, as in this case, that 
there is a need to verify the severity of a disability.  See 
also 38 C.F.R. § 3.159 (2007).  Therefore, after obtaining 
any missing treatment records from the Vet Center and other 
facilities, the veteran must be afforded a new VA psychiatric 
examination to obtain pertinent findings to assess the 
current severity of his PTSD and its effects on his 
employment and daily life.  See 38 U.S.C.A. § 5103A(d) (West 
2002); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

In a January 2000 Social Security Administration (SSA) 
disability determination, it was determined that the veteran 
was disabled on the basis of leukemia.  There was no 
secondary diagnosis included in that determination.  Records 
associated with the SSA determination reveal that chronic 
myelogenous leukemia (CML) was diagnosed in July 1996, and 
that the veteran was started on Interferon, with hopes of 
finding a suitable bone marrow donor.  Without a donor, his 
prognosis was guarded.  As recently as August 2006, VA 
records note that he was being followed by the oncology 
clinic for CML, and there was no mention of remission.   

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the claims file 
and ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2007).  In 
particular, the AMC/RO should ensure that 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5103, 5103A (West Supp. 2002), 
38 C.F.R. § 3.159 (2007), and Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), 
are fully complied with and satisfied.  

2.  The AMC/RO should contact the veteran 
and his representative and obtain the 
names, addresses and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, that treated the veteran 
for his PTSD.  Of particular interest are 
any outstanding records of evaluation 
and/or treatment of this disorder from the 
Wilmington, Delaware, Vet Center from 
January 2002 to the present, and any 
outstanding VA treatment records from the 
Wilmington VAMC, from March 2003 to March 
2004, and from August 2006 to the present.  
After the veteran has signed the 
appropriate releases, pertinent records 
not already associated with the claims 
folder should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be inserted 
in the file.  The veteran and his 
representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the opportunity 
to obtain and submit those records for VA 
review.

3.  Once the foregoing development has 
been accomplished to the extent possible, 
and the requested records have been 
associated with the claims file, the 
veteran is to be scheduled for a VA 
psychiatric examination to determine the 
severity of his service-connected PTSD.  
The examination report should include 
discussion of the veteran's documented 
medical history and assertions, as well as 
an occupational and social history.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the psychiatrist or psychologist 
conducting the examination for review of 
the case.  A notation to the effect that 
this record review took place should be 
included in the report of the examiner.

The psychiatric examiner should identify 
what symptoms, if any, the veteran 
currently manifests or has manifested in 
the recent past that are attributable to 
his service-connected PTSD.  The examiner 
must conduct a detailed mental status 
examination.  The examiner should assign a 
Global Assessment of Functioning (GAF) 
score for the veteran's PTSD consistent 
with the American Psychiatric Association: 
Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (DSM-IV) 
and explain the significance of the score.

The examiner is requested to indicate 
which of the following, (a), (b), (c), or 
(d) best describes the veteran's current 
mental impairment from his service-
connected PTSD:

(a)  Total occupational and social 
impairment, due to such symptoms as:  
gross impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal personal 
hygiene); disorientation to time or place; 
memory loss for names of close relatives, 
own occupation, or own name; or,

(b)  Occupational and social impairment, 
with deficiencies in most areas, such as 
work, school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals 
which interfere with routine activities; 
speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or 
depression affecting the ability to 
function independently, appropriately and 
effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a worklike setting); 
inability to establish and maintain 
effective relationships; or,

(c)  Occupational and social impairment 
with reduced reliability and productivity 
due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; impairment 
of short-and long-term memory (e.g., 
retention of only highly learned material, 
forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; 
disturbances of motivation and mood; 
difficulty in establishing and maintaining 
effective work and social relationships; 
or,

(d)  Occupational and social impairment 
with occasional decrease in work 
efficiency and intermittent periods of 
inability to perform occupational tasks 
(although generally functioning 
satisfactorily, with routine behavior, 
self-care, and conversation normal), due 
to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep 
impairment, mild memory loss (such as 
forgetting names, directions, recent 
events).

The examiner is requested to express a 
medical opinion as to the degree of 
occupational impairment attributable to 
the veteran's service-connected 
disabilities, as opposed to any 
nonservice-connected disabilities.  In 
particular, describe what types of 
employment activities would be limited 
because of the veteran's service-connected 
disabilities and whether any limitation on 
employment is likely to be permanent.

Adequate reasons and bases should be 
provided to support the opinions provided.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent, must be associated 
with the claims folder.  The veteran is to 
be advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

5.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed 
with consideration of all applicable laws 
and regulations and on the basis of all 
the evidence on file.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case (SSOC) and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




